March 22, 1910. The opinion of the Court was delivered by
This was an action in the court of a magistrate to recover a mare. Over defendant's objection, a printed paper, signed by plaintiff and the sheriff of Buncombe County, N.C., containing a description of the mare, and offering a reward of fifty dollars for her, was admitted.
Plaintiff had a verdict and judgment, which was affirmed on appeal to the Circuit Court.
The exception that the printed reward was improperly admitted in evidence cannot be sustained, because no ground of objection to it was stated at the trial in the magistrate's court, and because everything it contained was testified to by one or more of the witnesses without objection. The admission of the paper itself was, therefore, harmless, if error, and the exception is technical. Section 368 of the Code, relative to appeals from inferior courts to the Circuit Court provides: "Upon hearing the appeal, the appellate court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits." Jenkins v. Ry., 73 S.C. 292,53 S.E., 481.
The other exceptions involve questions of fact which cannot be reviewed by this Court.
Judgment affirmed. *Page 345